Citation Nr: 0509959	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  00-14 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for heart disease, 
claimed as status post myocardial infarction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, his wife, and O. T.




ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to May 1983, 
with subsequent service in the United States Army Reserves.  
He had an unverified period of active duty from January 1990 
to July 1990.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in February 1999 by the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The Board notes that the veteran claims to have developed 
hypertension during his period of active duty from May 1980 
to May 1983.  He also claims to have sustained an acute 
myocardial infarction during a period of active duty for 
training (ACDUTRA) in March 1998.  The Board finds, 
therefore, that the issues on appeal are as stated on the 
first page of this decision.

On September 10, 2002, the veteran appeared and testified at 
a hearing before the undersigned Veterans Law Judge at the 
RO.  A transcript of that hearing is of record.  

In July 2003, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in March 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide, in pertinent part, that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

A regulation implementing the VCAA provides that VA will make 
as many requests as are necessary to obtain relevant records 
from a Federal department or agency.  These records include 
but are not limited to military records, including service 
medical records.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159(c)(2) (2004).  The claimant must 
cooperate fully with VA's reasonable efforts to obtain 
relevant records from Federal agency or department 
custodians.  38 C.F.R. § 3.159(c)(2)(i) (2004).  If 
necessary, the claimant must authorize the release of 
existing records in a form acceptable to the custodian or 
agency holding the records.  38 C.F.R. § 3.159(c)(2)(ii) 
(2004).

In the veteran's case, under the provisions of 38 C.F.R. 
§ 19.9(a)(2) (2002), the Board attempted to verify all 
periods of the veteran's service, including the exact dates 
of all periods of ACDUTRA.  Also, the Board attempted to 
obtain the veteran's original service medical records, 
including records of his treatment for complaints of chest 
pain at service department hospitals during periods of 
ACDUTRA in 1988 and 1998.  The claims file currently contains 
copies of some service medical records submitted by the 
veteran.  (Following the decision of the United States Court 
of Appeals for the Federal Circuit in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), all evidence development is conducted by 
the RO or the AMC.)

In February 2003, the United States Army Reserve (USAR) 
Personnel Command reported that its records showed that the 
veteran was assigned to a USAR Troop Program Unit and any 
request for records should be directed to the USAR Unit.  (At 
the hearing in September 2002, the veteran testified that he 
was still a member of his USAR unit and would remain so in 
inactive status until he attained the age of 60 years in 
2010.)

Also in February 2003, the National Personnel Records Center 
reported that the veteran's service medical records had not 
yet been retired to that facility.

Under 38 C.F.R. § 3.159(c)(2) (2004), VA's duty to assist the 
veteran in the development of his claims requires further 
attempts to verify his dates of service and to obtain his 
original service medical records, and this case will be 
remanded for that purpose.

In addition, in the July 2003 remand, the Board directed that 
the veteran undergo a VA cardiac examination and that the 
examiner offer an opinion on certain medical issues.

In June 2004, the veteran was evaluated and his records were 
reviewed by a VA cardiologist.  The VA cardiologist reported 
that there was no documentation in the available copies of 
March 1998 records of treatment of the veteran at a service 
department hospital of cardiac enzyme elevation to support a 
diagnosis of a myocardial infarction at that time.  She 
reported further that: a baseline electrocardiogram at the 
time of a VA exercise stress test in June 2004 did not 
indicate a prior myocardial infarction; a VA echocardiogram 
in June 2004 showed no significant valvular heart disease; 
and the VA exercise stress test in June 2004 showed no 
evidence of significant ischemia.  However, the VA physician 
who interpreted the veteran's June 2004 reported an overall 
impression that the test was inconclusive and recommended 
that the veteran undergo a nuclear scan for diagnostic 
purposes.  The VA cardiologist reported that the veteran's 
complaints of chest pain may be due to hypertensive heart 
disease but she did not state whether a diagnosis of 
hypertensive heart disease was indicated in the veteran's 
case.  The VA cardiologist did not provide a medical opinion 
as requested by the Board's July 2003 remand.

The Court has held that VA's duty to assist is breached when 
VA does not conduct a supplemental examination recommended by 
its own physician.  See Hyder v. Derwinski, 1 Vet. App. 221, 
225 (1991).  Therefore, as recommended by the VA physician 
who interpreted the veteran's VA exercise stress test in June 
2004, a nuclear heart scan of the veteran should be performed 
as part of another heart examination to determine whether the 
veteran currently has heart disease.  The Court has also held 
that a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Therefore, at another VA heart examination while this case is 
in remand status the examiner should provide the nexus 
opinions which are necessary for the Board to decide this 
appeal.  See 38 C.F.R. § 3.159(c)(4) (2004). 

Accordingly, this case is REMANDED to the AMC for the 
following:

1.  The AMC should attempt to verify from 
official sources all periods of the 
veteran's military service, including the 
exact dates of all periods of ACDUTRA.  
In this regard, the AMC must comply with 
the provisions of 38 C.F.R. § 3.159(c)(2) 
(2004).

2.  The AMC should attempt to obtain from 
the official custodian or custodians the 
veteran's original service medical 
records, to include any clinical records 
of treatment in 1988 at Darnell Army 
Hospital, Texas, and any clinical records 
of treatment in 1998 at Brooke Army 
Hospital, Texas.  In this regard, the AMC 
must comply with the provisions of 
38 C.F.R. § 3.159(c)(2) (20040.

3.  The AMC should arrange for the 
veteran to undergo an examination by a 
cardiologist.  It is imperative that the 
examiner review the pertinent medical 
records and other evidence in the claims 
file, to include any additional service 
medical and clinical records obtained 
pursuant to this remand.  The examining 
cardiologist should report any and all 
appropriate diagnoses of cardiovascular 
disease.  Specifically, the examiner 
should report whether the veteran 
currently suffers from hypertension, 
hypertensive heart disease, or other 
cardiac disease and whether the veteran 
had a myocardial infarction during a 
period of ACDUTRA in 1988 or during a 
period of ACDUTRA in 1998.  In addition, 
the examiner should respond to the 
following question:  Is it more likely 
(greater than 50 percent probability), 
less likely (less than 50 percent 
probability), or at least as likely as 
not (50 percent probability) that 
hypertension and/or hypertensive heart 
disease, if found, is/are etiologically 
related to the veteran's period of active 
service from May 1980 to May 1983, to 
include a complaint of chest pain in June 
1982 when his blood pressure was recorded 
as 142/90?  A rationale should be stated 
for all opinions expressed.  

4.  The AMC should then re-adjudicate the 
veteran's claims.  If the AMC denies the 
benefits sought on appeal, it should 
provide the veteran and his 
representative a supplemental statement 
of the case.  The veteran and his 
representative should be afforded the 
appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the appeal.  The veteran has 
the right to submit additional evidence and argument on the 
matters which the Board has remanded.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




